DETAILED ACTION

Response to Arguments
	With respect to the rejection of claims 1-20, under 35 U.S.C. §101, the proposed amendments would overcome the previous rejection. 
 
	With respect to the application of Shojaeipour to claim 1, Applicant argues:

“the edges of the cells do not traverse groups of obstacles (the black portions) in the workspace. Thus, Shojaeipour appears to disclose removing individual edges of cells that traverse groups of obstacles in the workspace.” Examiner disagrees.

	By removing the individual edges the Voronoi diagram creates new cells encompassing the groups of obstacles, i.e., the cells are based on the density of the objects within them. 

	Applicant further argues: 

“In addition, Shojaeipour appears to only disclose increasing the size of cells by removing individual edges and not possibly decreasing the size of cells within the workspace.” 



	Applicant further argues:

	“However, Shojaeipour does not appear to disclose determining an obstacle density of the workspace and using the determined obstacle density to determine a size of the cells within the workspace.”

	Shojaeipour discloses determining the density of an object as relates to the space it occupies. (See Methodology 1.1. Steps 1-3)

	Applicant further argues: 

“…independent claims 1 and 20 recite, in part, "determining an obstacle density of each portion associated with the local search area based on the local obstacle map; determining a size of each cell of the plurality of cells based on the obstacle density of each portion associated with the local search area." 

	Shoejaepour discloses in step 4 of methodology 1.1 that: “The Voronoi edges remaining form a good approximation of the generalized Voronoi diagram for the original obstacles in the map.” This teaches that the cells, i.e., the outlines created by the Voronoi diagram, are based on the obstacles in a map.


	Finally, Applicant argues: 

“In addition, independent claim 17 recites, in part, "determine an obstacle density of a plurality of portions of a global search area based on a global obstacle map associated therewith; divide the global search area into grid cells based on a start position and a desired target position wherein a size of each of the grid cells is based on the obstacle density of a corresponding portion." 

	Kohn-Rich teaches determining an obstacle density of a plurality of portions of a global search map area based on a global obstacle map associated therewith. (See¶ [0062], [0075], [0089] and Fig. 2) Further, Kohn-Rich teaches dividing the global search area into grid cells based on a start position and a desired target position. (See ¶ [0075])

	Kohn-Rich does not explicitly teach, but Shoejaepour teaches: wherein the size of each of the grid cells is based on the obstacle density of a corresponding portion. (See Methodology 1.1. and Fig. 9)

	For the above reasons Examiner finds the Applicant’s arguments unpersuasive. 

	If Applicant continues with prosecution of the instant application, Examiner would recommend reviewing “adaptive cell decomposition”, sometimes referred to as 

Conclusion	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.L.C./Examiner, Art Unit 3662      


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662